DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action for application number 16/462,262, Assembly of Cable Trays, filed on May 20, 2019.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 100.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fixing member is configured to be a semicircle must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: fixing means in claim 6.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the upper and lower portions" bridging lines 14 and 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the top end" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the top surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the end portions" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Korean Publication KR101266585 to Lee, hereinafter, Lee '585.  Lee '585 discloses an assembly (Figs. 3-8) of cable trays, the assembly comprising: a cable tray (10) including a pair of side frames (11) spaced apart from each other at a predetermined distance at left and right sides, respectively, the pair of side frames each having a plurality of through holes (11a) formed at opposite ends in the longitudinal direction thereof; a connecting member (20) interconnecting the side frames in order to arrange the cable trays in succession in the longitudinal direction; and a fixing member (30) fixing the cable trays and the connecting member after the connecting member is allowed to be brought into close contact with the inner side of the cable trays, wherein the connecting member is configured: to form a pair of protruding insertion pieces (21) integrally at the upper and lower portions, respectively, in the middle thereof; to allow the fixing member to be coupled with a slot (21a) formed by a protrusion of the protruding insertion piece; and to allow a clip portion (25) to be formed in an outer side direction of each of the protruding insertion pieces, thereby being supported by the , by allowing a holding portion (11b) to be formed in a horizontal direction in each of the side frames, the rungs are coupled to be brought into close contact with a side below the holding portion.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee '585.  Lee '585 discloses the claimed invention except for the limitation of the fixing member is configured to be a semicircle.
	Lee '585 discloses a fixing member with a bent portion, it would have been obvious to one having ordinary skill in the art before the effective filing date of the .
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee '585 in view of Korean Publication KR201770078233 to Lee, hereinafter, Lee '233.  Lee '585 discloses the claimed invention except for the limitation of protruding insertion piece having a free end.
Lee '233 teaches an assembly of cable trays, the assembly comprising a cable tray (10) including a pair of side frames (1a) spaced apart from each other at a predetermined distance at left and right sides, a plurality of through holes (1c) formed at opposite ends in the longitudinal direction thereof, a connecting member (2) interconnecting the side framed in order to arrange the cable trays in succession in the longitudinal direction, a fixing member (3) fixing the cable trays and the connecting member after the connecting member is allowed to be brought into close contact with the inner side of the trays, the connecting member including a pair of protruding insertion pieces (2a) integrally at upper and lower portions, to allow the fixing member to be coupled with a slot formed by a protrusion of the protruding pieces, and wherein the protruding insertion piece is configured to have one end thereof integrally formed at a main body of the connecting member and the other end thereof separated to form the free end.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the protruding insertion piece in Lee '585 to have included the insertion piece as taught by Lee '233 for the .
Claims 6-9, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee '585 in view of U.S. Patent No. 6,431,501 to Molek.  Lee '585 discloses the claimed invention except for the limitations of the side frames including a protruding hook, the rung having at least one latch bent downward, and the side frames and the rung connected by a fixing means.
Molek teaches an assembly having a cable tray (10) including a pair of side frames (11) spaced apart from each other at a predetermined distance at left and right sides, a connecting member (42) interconnecting the side frames in order to arrange the cable trays and connecting member, wherein the side frames are coupled with rungs at regular distances, each of the side frames including a protruding hook (14) inwardly thereon to support the top end of the rung, the rung has at least one latch (23) bent downward at each of the opposite ends in a longitudinal direction thereof, and the side frame and the rung are connected by a fixing means (20 & 28), wherein the protruding hook is configured to be in contact with the top surface of the rung over a part or all of a rung width, wherein the protruding hook is configured to be at least one piece, wherein the protruding hook is configured to be formed by a metal working process, wherein the assembly is configured to have a separation distance between the side frame and the latch when the side frame and the rung are connected by the fixing means, and wherein the separation distance between the side frame and the latch is with the lower end of the latch being as a reference ½ to no more than 5 times the thickness of the rungs in a state before the fixing means is connected.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the rung and side frame arrangement in Lee '585 to have included a latch, protruding hook, and fixing means as taught by Molek for the purpose of providing a more secured connection between the rung and the side frame to prevent unwanted disconnection during usage of the assembly.
Allowable Subject Matter
Claims 4 and 10-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent No. 3,022,972 to Bunston discloses a support trough for cables having connecting members.  U.S. Patent No. 3,915,420 to Norris discloses a cable tray of extruded metal and including side frames connected via rungs.  U.S. Patent No. 5,639,048 to Bartholomew et al. disclose a cable tray system for supporting a plurality of cables and conduits, including a pair of spaced rails and transversely extending support members.  U.S. Patent Application Publication No. 2018/0231038 to Shelton discloses a cable tray having connecting members for forming an assembly of cable trays.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA M KING whose telephone number is (571)272-6817.  The examiner can normally be reached on M-F 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell Mckinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/ANITA M KING/                                                                            Primary Examiner, Art Unit 3632                                                                                                                            April 10, 2021